 


109 HR 1006 IH: Post Office Community Partnership Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1006 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Blumenauer (for himself, Mr. Manzullo, Mr. Holden, Mr. Murtha, Ms. Woolsey, Mrs. McCarthy, Mr. Moran of Virginia, Mr. Frank of Massachusetts, Mr. Serrano, Mr. Markey, Mr. Berman, Mr. Owens, Mrs. Kelly, Ms. Carson, Mr. George Miller of California, Mrs. Lowey, Mr. Michaud, Mr. Evans, Mr. Cardoza, Mr. Baird, Mr. Goode, Mr. Rangel, Ms. Eshoo, Mr. English of Pennsylvania, Mr. Allen, Mr. Schiff, Mr. Kucinich, Ms. Baldwin, Mr. McNulty, Mr. Udall of New Mexico, Ms. Watson, Mr. Farr, Mr. Conyers, Mr. Spratt, Mr. Cummings, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 39, United States Code, to provide that the procedures relating to the closing or consolidation of a post office be extended to the relocation or construction of a post office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Post Office Community Partnership Act of 2005. 
2.Procedures relating to the proposed closing, consolidation, relocation, or construction of a post office 
(a)ApplicabilitySection 404(b) of title 39, United States Code, is amended by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively, by striking (b)(1) and inserting (2), and by inserting before paragraph (2) (as so redesignated) the following: 
 
(b) 
(1)This subsection shall apply in the case of any proposed closing, consolidation, relocation, or construction of a post office.. 
(b)Advance noticeParagraph (2) of such section 404(b) (as so redesignated) is amended to read as follows: 
 
(2) 
(A)The Postal Service, before making a determination under subsection (a)(3) as to the necessity for a proposed action described in paragraph (1), shall, in order to ensure that local government officials and the persons who are (or would be) served by the post office involved will have an opportunity to present their views, provide adequate notice of its intention to take such action with respect to such post office at least 60 days before— 
(i)in the case of the proposed construction of a post office, the date of the determination under subsection (a)(3); or 
(ii)in the case of an action other than the proposed construction of a post office, the proposed date of such action. 
(B)The requirements of this paragraph shall not be considered met unless the notice— 
(i)has, by the deadline specified in subparagraph (A)— 
(I)been hand delivered or delivered by mail to local government officials and the other persons required under subparagraph (A); and 
(II)been published once a week for at least 4 weeks in 1 or more newspapers regularly issued and of general circulation within the ZIP code areas which are (or would be) served by the post office involved; and 
(ii)includes a description of the action proposed to be taken with respect to the post office involved, a summary of the reasons for the proposed action, and the date on which such action is proposed to be taken (or, if the construction of a post office is involved, the proposed timetable therefor).. 
(c)ConsiderationsParagraph (3) of such section 404(b) (as so redesignated) is amended— 
(1)in the matter before subparagraph (A), by striking to close or consolidate and inserting to take a proposed action with respect to; 
(2)by striking such closing or consolidation each place it appears and inserting such action; 
(3)in subparagraph (A)(i), by striking the semicolon and inserting , taking into account (I) the extent to which the post office is part of a core downtown business area (if at all), and (II) the nature and the extent of any opposition within the community to the proposed action;; 
(4)in subparagraph (A)(ii), by striking Postal Service employed at such office; and inserting Postal Service;; 
(5)in subparagraph (A)(iv), by inserting quantified long-term before economic; and 
(6)in subparagraph (A), by striking and at the end of clause (iv), by redesignating clause (v) as clause (viii), and by inserting after clause (iv) the following: 
 
(v)any views or concerns expressed by any officials or other representatives of local government, including whether the proposed action is reasonable in light of local population projections; 
(vi)consistency with the size, scale, design, and general character of the surrounding community; 
(vii)whether all reasonable alternatives to such action have been explored; and. 
(d)Notice of determinationParagraph (4) of such section 404(b) (as so redesignated) is amended— 
(1)by striking to close or consolidate and inserting to take a proposed action (described in paragraph (1)) with respect to; 
(2)by striking paragraph (2) and inserting paragraph (3); and 
(3)by striking office. and inserting office (including by posting a copy of such determination in the post office or each post office serving the persons who will be affected by such action) and shall be transmitted to appropriate local officials.. 
(e)Additional requirementsSuch section 404(b) is amended by adding at the end the following: 
 
(7)In any case in which a community has promulgated any procedures to address the relocation, closing, consolidation, or construction of buildings in the community, and the public participation requirements of those procedures are more stringent than those provided in this subsection, the Postal Service shall apply those procedures to the relocation, closing, consolidation, or construction of a post office in that community in lieu of applying the procedures established in this subsection. 
(8)In making a determination to relocate, close, consolidate, or construct any post office, the Postal Service shall comply with any applicable zoning, planning, or land use laws (including design guidelines, building codes, and all other provisions of law) to the same extent and in the same manner as if the Postal Service were not an establishment of the Government of the United States. 
(9)Nothing in this subsection shall be construed to apply to a temporary customer service facility to be used by the Postal Service for a period of less than 60 days. 
(10) 
(A)For purposes of this paragraph the term emergency means any occurrence that forces an immediate relocation from an existing facility, including natural disasters, fire, health and safety factors, and lease terminations. 
(B)If the Postmaster General determines that there exists an emergency affecting a particular post office, the Postmaster General may suspend the application of this subsection, with respect to such post office, for a period not to exceed 180 days. 
(C)The Postmaster General may exercise the suspension authority under this paragraph with respect to a post office once for each discrete emergency affecting such post office. 
(11)The relocation, closing, consolidation, or construction of any post office shall be conducted in accordance with applicable provisions of the National Historic Preservation Act.. 
(f)Technical and conforming amendmentsSuch section 404(b) is amended— 
(1)in paragraph (5) (as so redesignated) by striking take no action to close or consolidate and inserting take no action described in paragraph (1) with respect to; and 
(2)in paragraph (6) (as so redesignated)— 
(A)by striking to close or consolidate and inserting to take any action described in paragraph (1) with respect to; and 
(B)by striking paragraph (3) and inserting paragraph (4). 
 
